ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
SUFI Network Services, Inc.                 )      ASBCA No. 55306
                                            )
Under Contract No. F4 l 999-96-D-0057       )

APPEARANCES FOR THE APPELLANT:                     Frederick W. Claybrook, Jr., Esq.
                                                   Brian T. McLaughlin, Esq.
                                                    Crowell & Moring LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Lt Col James H. Kennedy III, USAF
                                                    Air Force Chief Trial Attorney
                                                   Christopher S. Cole, Esq.
                                                   Joel B. Lofgren, Esq.
                                                    Trial Attorneys

             OPINION BY ADMINISTRATIVE JUDGE JAMES
        ON REMAND FROM THE U.S. COURT OF FEDERAL CLAIMS
      AND THE U.S. COURT OF APPEALS FOR THE FEDERAL CIRCUIT

        SUFI Network Services, Inc. (SUFI), submitted a $131, 169,649 .62 claim,
comprised of 28 counts, to the Air Force Non-Appropriated Funds Purchasing Office
(AFNAFPO) contracting officer (CO) under the captioned contract. In January 2006
SUFI appealed to the Board from the CO's deemed denial of its claim. The Board's
21November2008 decision sustained the appeal in the amount of$3,790,495.65.
SUFI Network Services, Inc., ASBCA No. 55306, 09-1BCAii34,018 at 168,291
(SUFI VIII). In deciding SUFI's multiple motions for reconsideration, we ultimately
increased SUFI's award to $7,416,751.52. SUFI Network Services, Inc., 10-1 BCA
ii 34,415 at 169,887 (SUFI XI).

       In 2011 SUFI filed for Wunderlich Act review by the U.S. Court of Federal
Claims (COFC) with respect to 12 of the 28 counts decided by the Board (counts I, III,
V, VI, VII, VIII, IX, XI, XV, XVI, XVIII, and XXII). The COFC on 8 November
2012 awarded SUFI $114,138,259.99, net of the $4,625,821.35 awarded by this Board,
on 10 of those 12 counts (counts I, III, V, VI, VII, VIII, XI, XVI, XVIII, and XXII).
SUFI Network Services, Inc. v. United States, 108 Fed. Cl. 287, 321 (2012) (SUFI
XIV). The COFC left undisturbed the 18 SUFI counts (II, IV, IX, X, XII, XIII, XIV,
XV, XVII, XIX, XX, XXI, XXIII, XXIV, XXV, XXVI, XXVII and XXVIII) on which
the Board awarded $2,790,930.17. 108 Fed. Cl. at 321. 1

        The parties cross-appealed from that COFC decision to the United States Court
of Appeals for the Federal Circuit (CAFC), on the referenced 10 counts. The CAFC's
29 May 2014 decision in SUFI XVI, 755 F.3d at 1326, affirmed in part, reversed in
part, vacated in part, and remanded "to the Court of Federal Claims, with instructions
to remand to the Board for further factual findings consistent with this opinion" as
described below. Familiarity with the prior SUFI decisions is assumed.

        In SUFI XV/the CAFC: (1) affirmed the COFC's decision (affirming the
Board's decision) on count IX, Kapaun Line Fee~ and affirmed the COFC decision in
part on count XVI, Lost Profits, 755 F.3d at 1322-23, 1325-26; (2) reversed the
COFC's decisions on count I, Calling Cards, on the issue oflost revenues, and count
VIII, Prime Knight Lodgings, 755 F.3d at 1313-14, 1320-21, holding that the Board's
damage calculations for both counts were supported by substantial evidence;
(3) vacated and/or reversed the COFC's decisions and remanded to the Board for
further fact-finding on the following counts by number, designation and CAFC
citation:

               Count Designation 755 F.3d at

               III    Hallway/Lobby DSN Phones                  1316-17
               v      Other Operator Numbers and Patching       1318
               VI     Early DSN Abuse                           1319
               VII    Delta Squadron                            1320
               XI     German Troops Housing                     1321
               XVI    Post-Termination Lost Profits (in part)   1322

and (4) reversed the COFC's ruling that SUFI was entitled to overhead expenses in its
breach damages and equitable adjustments for extra work (finding no reason to disturb
the Board's finding oflack of proof of such overhead expenses), but ordered a remand
to the Board to include 10% profit "for all work and out-of-pocket expenses, whether
incurred as a result of a contract change or breach." 755 F.3d at 1324.

       After receipt of the COFC's remand order, on 18 August 2014 the Board
ordered the parties to recommend remand procedures and sought their views on an
ADR mediation. SUFI proposed that no new evidence be adduced, stated that the
parties' recent discussions of an ADR mediation "did not bear fruit" and asked the


1
    The Federal Circuit stated: "That amount [$2, 790,930.17] became final." SUFI
        Network Services, Inc. v. United States, 755F.3d1305, 1311 (Fed. Cir. 2014).


                                           2
Board on remand to adopt the procedure the COFC used of issuing a draft decision
leaving blanks for the parties to fill-in the amounts due. The Air Force proposed that
the Board take judicial notice of certain facts or to admit expert testimony on such
facts. The Board's 16 September 2014 order stated that the evidentiary record remains
closed and set a remand action schedule, which did not include the COFC draft
decision procedure. On 2 October 2014 the Board denied the Air Force's motion to
take judicial notice of 11 proposed facts regarding telephone usage trends and base
closures.

      We identify the CAFC's specific remand instructions and state, as appropriate, our
supplemental findings 2 or conclusions, or both, with respect to the remanded counts.

                                  Count I, Calling Cards

       The CAFC's decision on count I did not expressly remand the issue of adding
10% profit to the Board's damages award for extra work and claim preparation costs,
nor did it require any further fact-finding thereon. 755 F.3d at 1313-14. However, it
did remand for Board addition of profit "for all work and out-of-pocket expenses" and
saw "no error in the Board's selection of a 10% profit rate." Id. at 1324. Hence we
interpret that remand order to embrace counts I, III, V, VI, VII, VIII and XI.

         SUFI calculates $1,650.97 as 10% profit on the $16,509.67 in extra work, claim
preparation costs and out-of-pocket expenses awarded on count I (app. remand hr. at
30). SUFI VIII, 09-1BCAii34,018 at 168,275; SUFI IX, 09-2 BCA ii 34,201 at
169,094. SUFI also avers that the Board miscalculated the $14,034.60 costs for extra
work and claim preparation, which should be corrected to $14,448.58, for a $413.98
difference ($14,448.58 - $14,034.60), plus $41.40 for 10% profit (app. remand br.
at 31 ). Respondent contests the 10% profit on the claim preparation fee, because it is
uncertain whether profit was already included in the Board's claim preparation
calculations, but does not dispute SUFI's "minor amount" of $413.98 (gov't remand
reply hr. at 13-14 ).

       We reviewed the evidence supporting our finding 11 in SUFI VIII for SUFI
employees Ansola, Congalton, Smith and Broyles who performed extra work and
claim preparation for count I. We derived their hourly rates by dividing by 2,080
hours their annual salaries, including bonuses and educational allowances, but not
"profit." 09-1BCAii34,018 at 168,219; SUFI IX, 09-2 BCA ii 34,201at169,094
(correcting Ansola's annual salary to $77,500). Out-of-pocket costs excluded profit



2
    Supplemental findings in this decision are numbered starting with S 1 to avoid
        confusion with findings in the Board's 11 prior SUFI decisions.


                                             3
($618.77) and interest ($106.08). We hold that $1,650.97 in profit is not a double
recovery.

       SUFI's June 2005 claim listed 368.65 hours for count I claim preparation (app.
remand br. at 30-31, attach.Fat 1-3). However, a 7.25 hour entry was misstated as
7.15 hours, and a 1.5 hour entry was omitted (id., attach Fat 1-3 n.4). 3 Thus, the total
claim preparation hours were 370.25(368.65+1.6). SUFI was awarded $10,179.47 for
368.65 hours of claim preparation. SUFI VIII, 09-1BCAif34,018 at 168,276,
169,290; SUFI IX, 09-2 BCA if 34,201 at 169,094. The claim preparation amount for
370 .25 hours is $10,593 .46, which is $413 .99 more than $10, 179 .4 7. Profit at 10% on
$413.99 is $41.40, totaling $455.39. We hold that SUFI is entitled to recover an added
$2,106.36 ($1,650.97 + $455.39) on count I.

                         Count III, Hallway/Lobby DSN Phones

        The Board denied recovery of lost revenues for the Air Force's breach of
contract by delaying and refusing to remove all hallway and lobby DSN phones from
lodging facilities because "[t]he call data SUFI used for phone x.4619 to calculate lost
revenue damages did not distinguish between official and non-official calls." SUFI
VIII, 09-1BCAif34,018 at 168,242. On reconsideration, we found that 1,738,387
minutes were a "fair and reasonable approximation of the non-official calls," and
ultimately awarded $1,296,723.50 in lost revenues. SUFI IX, 09-2 BCA if 34,201
at 169,089; SUFI XI, 10-1 BCA if 34,415 at 169,887. The CAFC ruled that the COFC
erred in determining $53,700,352.41 for count III damages, vacated that ruling and
remanded count III to the Board for "reconsideration" of specified issues regarding
lost revenues due to DSN calls. 755 F.3d at 1316-17.

        The CAFC ordered the Board to address or reconsider the following: whether
an adverse inference should be drawn from the missing government DSN phone call
records; whether any evidence supports the Board's methodology to derive the
percentages of non-official DSN phone calls; our failure to provide adequate support
for rejecting SUFI's contention that the reasonable number of additional minutes it
would have had on its network, but for the Air Force breaches, was the number of
non-local minutes on the DSN phones; what was the magnitude of "real-world record
facts" that might affect the "purchase-limiting effect" of SUFI's long distance rates for
guest room telephones; the legal and evidentiary bases of our apparent premise that
SUFI could not charge for in-room access to the DSN for "official" long distance calls;
SUFI's "evidence to correct the Ramstein Building No. 303 DSN phone start date
from October 2000 to October 1999" and to "correct ... the 10,135 average monthly
rate to 10,609' [long distance] minutes per month" per phone and "reconsider its

3
    We verified that SUFI omitted 1.6 hours of claim preparation (tr. 13119-21, 6/74-75).


                                             4
rejection of the weighted-midpoint starting date for interest on damages." 755 F.3d
at1315-17.

                       SUPPLEMENTAL FINDINGS OF FACT

       S 1. Our July 2009 decision stated that SUFI "excluded local calls from the lost
revenues it calculated for surrogate phone# 4619." SUFI IX, 09-2 BCA ii 34,201
at 169,089; (misciting ex. B205, tab 4A at 212). That statement derived from SUFI's
"NOTE: LOCAL DSN NUMBER CALLS ARE NOT INCLUDED IN THE ABOVE
DATA," which note is not in exhibit B205, tab 4A at 212, but is in SUFI's 30 June
2005 claim (R4, tab 80A at 1725). In July 2009 we did not verify whether the phone
x.4619 data queries support the foregoing NOTE. On remand we reviewed the x.4619
data queries (R4, tab 80A at 1726) to determine whether those queries verify SUFI's
exclusion of local calls from the x.4619 call data.

       S2. Modification No. 0005 added to contract§ C, ii 3.1.1.3, "DSN SERVICE.
The contractor shall provide DSN connectivity for in-room use. The level ofDSN
service shall be limited to base level. Base level includes DSN telephone prefixes
within the base's immediate area." (R4, tab 8 at 1) SUFI II, 04-2 BCA ii 32,714 at
161,863. The bases SUFI serviced had the following local DSN telephone prefixes:
Rhein Main, 330; Spangdahlem, 452/542; Bitburg, 453; Ramstein, 479/480;
Landstuhl, 486/488; Vogelweh/Kapaun, 489; and Sembach, 496 (ex. BI 09 at 8, 10, ex.
Bl 10 at 1-8, 11, 14, 24-26, 36-37, 46-47, 54, 59-61, 65, ex. B205, tab 4A at 211).
SUFI VIII, 09-1BCAii34,018, finding 109(b).

        S3. SUFI's data queries for the x.4619 call data used in both its 30 June 2005
claim (R4, tab 80A at 1726) and in its 13 February 2007 updated claim (ex. B205,
tab 4A at 212), excluded calls to local DSN telephone prefixes 479, 480, 486, 488, 489
and 496. SUFI labeled these data queries "Query statement (long distance calls)" (ex.
B223; tr. 23/63). SUFI's foregoing data queries omitted local DSN prefixes for Rhein
Main (330) and Spangdahlem (452, 542) 4 (R4, tab 80A at 1726, ex. B205, tab 4A at
212). Hence, SUFI's 2005 statement, "LOCAL DSN NUMBER CALLS ARE NOT
INCLUDED IN THE ABOVE DATA," is accurate to the extent that it is supported by
its 2005/2007 data queries. Therefore, the record confirms that SUFI excluded local
calls for surrogate phone x.4619 call data originating from each air base SUFI cited in
count III except Rhein Main and Spangdahlem.

      S4. Among thousands of guests SUFI serviced in 9 years, the record includes
30 guest complaints that the long distance rates were unreasonable (ASBCA No. 54503,

4
    SUFl's count III did not claim damages from lodging guests at Bitburg (local prefix
       453) (ex. B205, tab 4A at 206-97, 211).


                                           5
R4, tab 220). Those complaints do not show whether those guests continued to use
guestroom phones or used hallway/lobby DSN phones.

       SS. Unlike the call data query for phone x.4619 described in finding S3,
SUFI's 2005 and 2007 call data queries for phones x.6998 and x.6999 did not exclude
local calls from the bases SUFI serviced namely, Rhein Main, Spangdahlem, Bitburg,
Ramstein, Landstuhl, Vogelweh, Kapaun and Sembach. (R4, tab 84A at 2656;
ex. B205, tab 8A at 360, ex. B224 at 1-2)

       S6. SUFI began its tabulation of total long distance revenues derived from
Ramstein in January 1997, Rhein Main in March 1997, Vogelweh/Kapaun in April
1997, Landstuhl in June 1997, Spangdahlem in December 1998 and Sembach in May
1999 (ex. B205, tab 16A at 430-38; gov't remand br. appendices A-F).

       S7. SUFI first activated its telephone network at Ramstein guest lodgings on
14 December 1996 ("cut over") (ex. B205, tab 4A at 122), and hence it was
susceptible of misuse ofDSN phones for long distance calls.

        S8. SUFI first corrects a $131,006.03 omission ofRamstein 303 lost revenues
in its calculated $23,459,215.92 for unknown DSN phone numbers (ex. B205, tab 4A
at 207, 211) (app. remand br. at 84 n.18). SUFI based its count III lost revenues on
x.4619 call data (id. at 122 n.3). SUFI's 13 February 2007 updated count III net lost
revenues were $53,692,407.91, including $23,459,215.92 for 95 unknown DSN phone
numbers listed in 89 lines and $30,233,191.99 for known DSN numbers (id. at 211).
Among those $53,692,407.91 are $176,778.72 for Spangdahlem building 38, number
542-5130 (id. at 170) and $2,135,213.46 for unknown numbers in Rhein Main
buildings 600, 632, 633 and 634, totaling $2,311,992.18 (id. at 206-07).

      S9. In SUFI's $23,459,215.92 total lost revenues calculated for unknown
numbers, SUFI failed to include the first 2 of the 89 lines of entries for Ramstein 303,
whose amounts were $25,184.46 and 105,821.56 (ex. B205, tab 4A at 206-07).

       SIO. Our review of SUFI's remand brief, attachment F, shows that we omitted
.25 hours of Mr. Broyles' 27 September 2003, 3.75 hour entry (ex. B205, tab 4B).

        Sl 1. SUFI's 15 January 2010 motion for reconsideration in SUFI XI, stated:
"The weighted midpoint is obtained by spreading the 'phone-months' for both the
known and unknown phone numbers over the periods of usage, keeping a running total
by month, dividing the grand total by 2, and seeing where the half-way usage point
falls, which is February 21, 2000" (app. mot. at 11 n.5).




                                            6
                                DECISION ON COUNT III

        We address first whether SUFI's lost revenues must exclude "official" calls and
whether a reasonable measure of such lost revenues can be derived from the number of
non-local minutes of DSN phone use. SUFI's contract proposal stated that it expected
to receive the "exclusive right to transport [sic] long distance traffic and a percentage
of any revenue derived from that traffic." The contract stated that SUFI's guaranteed
"pricing for long distance traffic" was $0.99 per minute. SUFI Network Services, Inc.,
ASBCA No. 54503, 04-2 BCA ii 32,714 at 161,857 (SUFI II), contract§ B, ii 5.4.2. 5
The contract did not expressly or by implication require SUFI to exclude "official"
long distance calls from its revenue base. Modification No. 0005 limited SUFI's
duties to provide only local DSN calls at no cost. Thus, we hold that the contract
included official calls among the long distance calls to whose revenues SUFI was
entitled. SUFI JI, 04-2 BCA ii 32,714 at 161,857, 161,859-61, 161,863.

       On remand we reviewed the x.4619 phone data queries to determine whether
they verify that SUFI excluded local calls from the x.4619 call data. (Finding S 1)

       Modification No. 0005 added to contract§ C, ii 3.1.1.3, "DSN SERVICE,"
which limited the level of DSN service to base level, including "the base's immediate
area." The bases SUFI serviced had the following local DSN prefixes: Rhein Main,
330; Spangdahlem, 452/542; Bitburg, 453; Ramstein, 479/480; Landstuhl, 486/488;
Vogelweh/Kapaun, 489; and Sembach, 496. (Findings Sl, S2)

        SUFI's data queries for the x.4619 call data used in both its 30 June 2005 claim
and in its 13 February 2007 updated claim, excluded calls to the local DSN prefixes
for Ramstein, Lundstuhl, Vogelweh/Kapaun and Sembach but omitted local DSN
prefixes for Rhein Main (330) and Spangdahlem (452, 542). SUFI labeled these data
queries "Query statement (long distance calls)." SUFI's count III statement that it
excluded local calls for surrogate phone x.4619 call data originating from each air base
it serviced is accurate except for Rhein Main and Spangdahlem. (Finding S3)

        The Board's SUFI VIII decision rejected SUFI's use of telephone 4619 call data
for the principal reason that such data do not provide "a basis by which we can
reasonably determine the extent of official and non-official calls in the baseline phone
x.4619 call data SUFI used." 09-1BCAii34,018 at 168,242. In light of the CAFC
decision, the distinction of "official" from "non official" calls is not material under the
terms of this contract.

5
    SUFI argued in its December 2008 motion for reconsideration that "the relevant
       contractual distinction is between local and long distance traffic ... not between
       official and non-official" (SUFI IX, app. mot. at 30).


                                             7
        With respect to the risk of uncertainty of proof of damages, we give SUFI the
benefit of an adverse inference drawn from the missing government DSN call records.
SUFI XVI, 755 F.3d at 1315 (citing Bigelow v. RKO Radio Pictures, Inc., 327 U.S.
251, 265 (1946) ). Accordingly, we hold that one can reasonably determine from the
x.4619 long distance call data SUFI's lost revenues attributable to hallway/lobby DSN
calls (except for Rhein Main and Spangdahlem calls).

       We tum to whether, as respondent argues, SUFI's count III lost revenues should
be discounted because of the opportunity of guests to be reimbursed for official long
distance calls and the magnitude of "real-world record facts" regarding the effects of
SUFI's long distance rates. From among thousands of guests SUFI serviced in 9 years,
the record includes 30 hotel guest complaints that the long distance rates were
unreasonable. Those complaints do not show whether the complaining guests continued
to use guestroom phones or used hallway/lobby DSN phones. (Finding S4) We hold that
these record facts do not support any discount of SUFI's count III lost revenues.

       SUFI suggests the use of Delta Squad DSN phones x.6998 and x.6999 as
alternative surrogate DSN phone numbers (app. remand br. at 39, 42). Unlike the call
data query for phone x.4619 described above, SUFI's 2005 and 2007 call data queries for
phones x.6998 and x.6999 did not exclude local calls from the bases SUFI serviced,
namely, Rhein Main, Spangdahlem, Bitburg, Ramstein, Landstuhl, Vogelweh, Kapaun
and Sembach. (Finding S5) Hence, Delta Squad DSN phones x.6998 and x.6999 are not
equivalent to x.4619 for purposes of measuring count III lost revenues.

       The government argues that we should measure SUFI's count III lost revenues
"by comparing SUFI's actual revenue immediately before and after the addition or
removal of hallway/lobby [DSN] phones" (gov't remand br. at 6-8, 13, 15). SUFI
began its tabulation of total long distance revenues derived from Ramstein in January
1997, Rhein Main in March 1997, Vogelweh/Kapaun in April 1997, Landstuhl in June
1997, Spangdahlem in December 1998 and Sembach in May 1999 (finding S6).

       We disregard the government's new theory of revenue comparison before and
after adding and removing hallway/lobby DSN phones for several reasons. SUFI saw
hallway/lobby DSN phones in Ramstein and Rhein Main guest lodgings in February
1996 before contract award. SUFI VIII, 09-1 BCA ii 34,018 at 168,235. SUFI first
activated its telephone network at Ramstein guest lodgings on 14 December 1996
("cut-over"), and hence it was susceptible to the abuse of long distance calling on DSN
phones at that time (finding S7). Starting in mid-December 1996 SUFI repeatedly
asked the Air Force to remove those DSN phones. 09-1BCAii34,018 at 168,236.
Therefore, it is apparent that there is no valid "before" breach period to compare to the
breach period for determining lost revenues. Moreover, the government's new theory



                                            8
was not raised at the Board in SUFI VIII, IX, X, and XI, and hence was waived, see
Roscoe-Ajax Construction Co. v. United States, 499 F.2d 639, 649-50 (Fed. Cir. 1974),
and the CAFC's mandate did not order the Board to make revised findings and to
decide such a theory.

       SUFI based its count III lost revenues on x.4619 call data. SUFI's 13 February
2007 updated count III net lost revenues were $53,692,407.91, including
$23,459,215.92 for 95 unknown DSN phone numbers listed in 89 lines and
$30,233,191.99 for known DSN numbers. In that $53,692,407.91 are $176,778.72 for
Spangdahlem building 38, number 542-5130 and $2,135,213.46 for unknown numbers
in Rhein Main buildings 600, 632, 633 and 634, totaling $2,311,992.18. (Finding SS)

        SUFI first corrects the foregoing $23,459,215.92 due to a $131,006.02 omission
ofRamstein 303 lost revenues for unknown DSN phone numbers (app. remand br.
at 84 n.18). In the $23,459,215.92 unknown numbers total lost revenues, SUFI failed
to include the first 2 of the 89 lines of entries for Ramstein 303, whose amounts were
$25,184.46 and 105,821.56, totaling $131,006.02. Thus, the adjusted 13 February
2007 lost revenues amount for unknown numbers is $23,590,221.94 ($23,459,215.92
+ $25,184.46 + 105,821.56)6 (app. remand br. at 84). SUFI next adjusted that
$23,590,221.94 by $97,855.46 to $23,688,077.40 to correct the start date for Ramstein
303 from October 2000 to October 1999 (id. attach. L, tab 4A, page IRR). Thus, the
adjusted total lost revenues are $53,921,269.39 ($53,692,407.91+25,184.46 +
105,821.56 + $97,855.46).

       SUFI multiplied $53,921,269.39 by 1.0468 to adjust the x.4619 phone usage
from 10,135 min.Imo. to 10,609 min.Imo. (SUFI VIII, 09-1BCAii34,018,
finding 111), producing an adjusted net lost income amount of $56,444,784.80 (app.
remand br., attach.Lat 3). We adjust the $2,311,992.18 amount for the Spangdahlem
and Rhein Main DSN phones by that 1.0468 factor, resulting in $2,420,193.42, and
deduct from $56,444,784.80 that $2,420,193.42 and the $1,296,723.50 awarded in
SUFI IX, X, and XI. Therefore, the additional net lost income amount is
$52,727,867.88 ($56,444,784.80 - 2,420,193.42 - 1,296,723.50).

      In SUFI IX on count III we awarded $2,758.43, including $773.96 for extra
work and $1,984.47 claim preparation costs. 09-2 BCA ii 34,201 at 169,089, 169,094.
Therefore, we add $275.84 for 10% profit on that $2,758.43. SUFI avers that the
Board miscalculated that $2,758.43 by $12.09 (app. remand br. at 85, attach. F). Our
review of SUFI's attachment F shows that we omitted .25 hours of Mr. Broyles'
27 September 2003, 3.75 hour entry (finding SlO). The correct total amount is



6
    We have verified that the 89 lines of unknown numbers total $23,590,221.94.


                                           9
$2,770.60, an increase of $12.17, which, with 10% profit, is $13.39. Thus, the total
count III award for profit is $289.23 ($275.84 + 13.39).

       In SUFI XI the Board rejected SUFI's assertion that "the weighted midpoint for
damages is February 21, 2000" as "inconsistent with the unweighted midpoints we
used in our prior decisions." 10-1BCAii34,415 at 169,887. SUFI's 15 January 2010
motion for reconsideration in SUFI XI, stated: "The weighted midpoint is obtained by
spreading the 'phone-months' for both the known and unknown numbers over the
periods of usage, keeping a running total by month, dividing the grand total by 2, and
seeing where the half-way usage point falls, which is February 21, 2000" (finding
Sl 1). The total number of hallway/lobby DSN phones per month at all guest lodgings
from December 1996 through May 2005 was 7,400.5, one-half of which is 3,700.25.
The number of such phones from December 1996 to 21February2000 is 3,714.
(Gov't remand reply hr. appx. I) These government data comport with SUFI's
explanation of the weighted midpoint. Accordingly, the Board accepts SUFI's
21 February 2000 weighted midpoint for starting interest on count III damages.

                     Count V, Other Operator Numbers Patching

       The CAFC stated:

                      We agree with SUFI that the Board's determination
              on Count V is not supported by substantial evidence. Even
              if SUFI did not carry its burden to prove that all of the
              calls in question were long-distance calls, there was no
              basis for the Board's conclusion that none of the calls
              could be counted towards SUFI' s recovery.

The CAFC remanded count V "to the Board for reconsideration of whether SUFI's
evidence provided a reasonably certain estimate - a fair and reasonable
approximation - of damages from this breach." 755 F.3d at 1318.

                       SUPPLEMENTAL FINDINGS OF FACT

       S 12. The government had call records for the 34 local numbers for indirect
operator access that could have confirmed whether those calls were patched to the
operator for long distance toll-skipping calls, but did not produce such records (tr.
18/138-40).




                                           10
                               DECISION ON COUNT V

       In count V SUFI claimed breach damages: for direct operator access, the total
minutes called from 5 numbers; for indirect operator access, calls from 34 local
destination numbers that had 60 or more calls of 10 minutes or more; and for AMC, the
difference between the usage during the months the auto-attendant feature was
available and the average call usage before and after such period. SUFI VIII, 09-1
BCA ii 34,018 at 168,251-52, findings 166-67.

        The government argues that SUFI' s damages are "wildly overstated" because it
failed to sustain the burden of proof that all operator patched calls would have been
made on the SUFI network (gov't remand br. at 55). The government had call records
for the 34 local numbers for indirect operator access that could have confirmed
whether those calls were patched to the operator for long distance toll-skipping calls,
but did not produce such records (finding S 12). We draw an adverse inference from
such absence of government call records which overcomes the "evidentiary lacuna"
that the patched calls were not made to local numbers, our rationale for denying all but
$3,004.15 in damages to SUFI. SUFI VIII, 09-1BCAii34,018 at 168,254.

      We hold that SUFl's evidence provided a reasonably certain estimate-a fair and
reasonable approximation-of damages from this breach, and accept SUFI's criteria for
measuring damages described above. We calculate damages for count Vas follows:

        Lost revenues, Direct operator access           $ 333,471.84
         11
               "        Indirect operator access        1,193,304.05
         11
               "        ACM terminal number                46,451.17 7
               Subtotal:                                1,573,227.06
        Less: lost revenues awarded in SUFI VIII            2,448.91
               Total lost revenues                     $1,570,778.15

        Extra work damages:
        Ansola, 55.75 hours@ $37.26                         $2,077.25
        Broyles, 48.5 hours @ 21.15                          1,025.78
        Smith, 71.5 hours@ $27.29                            1,951.24
               Subtotal                                      5,054.27
        Profit@ 10%                                            505.43
               Subtotal:                                     5,559.70
        Less: extra work damages awarded in SUFI IX          2,892.20
              Total extra work damages                      $2,667.50

7
    SUFI corrected the original figure of $46,910.42 to $46,451.17 to correspond to the
       monthly usage figures in ex. B-205, tab 6A at 326 (app. remand br. at 96-97).


                                            11
These extra work hours derive from SUFI' s count V claim, SUFI VIII, 09-1 BCA
ii 34,018 at 168,251, finding 165, applied to the Board's hourly rates (id. finding 11 ).
We hold that the total additional recoverable damages on count V are $1,573,445.65
($1,570, 778.15 + $2,667.50).

                              Count VI, Early DSN Abuse

       The COFC awarded SUFI $122,942.50 damages for the early DSN abuse,
including $75,000.00 for lost revenues, 108 Fed. Cl. at 316, 321. The CAFC reversed
the COFC's ruling on SUFI's lost "profits" (sic, revenues) claim, vacated the COFC's
ruling only with respect to compensation for extra work and out-of-pocket costs, and
remanded the latter issue for determination by the Board. 755 F.3d at 1319.

       The government argues that SUFI cannot recover its extra work and
out-of-pocket expenses because it "elected" to analyze call records due to its unproven
suspicion of toll skipping abuse, SUFI's claimed hours were not "actual" but an
"estimate" and were "an excessive amount of time for an unproductive analysis"
(gov't remand br. at 77-79).

        The government's arguments are unsound, because notwithstanding SUFI's
failure to prove lost revenues damages, it did prove that lodging guests circumvented
the SUFI telephone network to patch outgoing long distance calls. See SUFI VIII, 09-
1BCAii34,018 at 168,233-34. Thus, SUFI is entitled to compensation for its extra
work and out-of-pocket expenses in investigating such guest circumventions. SUFI
calculates those extra work and out-of-pocket costs to reflect the Board's
determination of the SUFI employee hourly rates, with profit, as follows:

              Stephens, 172 hrs.@ $66.83          $11,499.92
              Holzapfel, 340 hrs.@ $33.65          11,441.00
              Ansola, 1.25 hrs. @ $3 7 .26             46.58
                    Subtotal                      $22,987.50
              Profit@ 10%                         $ 2,298.75
                    Subtotal                      $25,286.25
              Out-of-pocket expenses              $ 1,400.00
              Profit@ 10%                             140.00
              Total                               $26,826.25

(App. remand br. at 106-07) We hold that SUFI is entitled to recover $26,826.25 on
count VI.




                                            12
                               Count VII, Delta Squad

        The COFC affirmed the Board's award of breach damages of $184,314.54 for
lost revenue, extra work and out-of-pocket costs resulting from two government DSN
phones prior to 13 April 2000, reversed our denial of lost revenue damages for phones
x.6998 and x.6999 SUFI installed on 13 April 2000, and awarded SUFI $1,349,877.86
($1,534,192.40, less the $184,314.54 Board award). 108 Fed. Cl. at 309, 320-21.

        The CAFC vacated the COFC's ruling on the x.6998 and x.6999 phones SUFI
installed and remanded to the Board for further findings with respect t(}-

                    The circumstances under which SUFI replaced the
             last two government DSN phones with its own phones .... the
             evidence regarding the government's alleged initial refusal to
             remove the phones or eventual agreement to removal only if
             SUFI replaced them with its own phones ....

                    ...If SUFI installed and maintained those phones
             only under threats that breached the contract, the Board's
             rationale for denying recovery for losses caused by the
             presence of the SUFI-installed phones cannot stand.
755 F.3d at 1319-20.

                        SUPPLEMENTAL FINDINGS OF FACT

      S13. The 8 June 1999 email of Ms. Ansola, SUFI's manager in Germany, to
SUFI's manager, Mr. Myers, stated:

             We have a major confrontation coming up about DSN
             phones at Sembach ....

             Just found out that a couple of commanders have given
             orders to the Comms Squadron to install 8 DSN telephones
             with "free" access to the States.... These phones are going
             into ... one room each in two different lodging facility
             buildings. They also want extra DSN phones with
             worldwide access put into rooms "without" our knowledge
             for some of the officers. This situation is happening only
             at Sembach and I need to put it to a stop.

(R4, tab 84B at 2674)



                                         13
      S14. Ms. Ansola's 3 February 2000 email to USAFE's Mr. Branham stated:

             Last week I met with MSgt. Washington and we discussed
             the phone line for Delta [Squad] to call directly into the
             rooms ....

             ...At first I looked the other way about the DSN phones in
             Delta Squadron's room being used for "morale calls". The
             contract clearly states that DSN is to be at a local level and
             no DSN phones outside of the rooms are to remain at the
             lodging facility except for administrative use.. . . It was
             agreed that we would leave the lobby phone unblocked so
             those TDY could make morale calls.



             We are averaging 15% of the rooms in building 210 and 212
             making calls. In the other buildings at Sembach we are
             averaging more than twice this amount. Sgt Washington told
             me that they are not monitoring the DSN phones. These
             numbers seem to indicate that the guests are doing more than
             making their weekly morale calls.

(R4, tab 84B at 2675-76)

      S 15. Under SUFI' s "Germany Trip Report 2/27 /00 - 3/10/00" is the following:

             There remains an ongoing issue with "Delta Squad" who
             [sic] is now occupying 2 buildings. Delta
             Squadron ... remain[s] at Sembach for three months and
             then a new crew comes back in. These 2 buildings are
             doing half the amount of revenue as the other buildings.
             Our intention is to take out the govt. DSN phones, which
             are located in the Delta Squad lounge area, and replace
             them with our own DSN phones that will tie into our
             system. By doing this we will be able to monitor the DSN
             calls to see if they are abusing it. It is believed that the
             commander of Delta Squadron has told the front desk
             "not" to activate the PINS for his crew because the phone
             calls were to [sic] high. This commander is no longer at
             Sembach but will rotate back in a few months. Cecilia has



                                          14
             scheduled a meeting with the new commanders of Delta
             Squad to try and resol[ v ]e this issue.

(ASBCA 54503, ex. A54 at 178-79)

       S16. In April 2000 SUFI received the Air Force's conditional approval to
replace the two government DSN phones with two SUFI phones. Ms. Ansola testified:
"[I]fwe didn't put our own phones in, they would not remove the [government
phones].... I knew that I could then monitor the phones and be able to show what kind
of abuse was happening on those two [government] phones." She discussed SUFI's
reasoning with the COTR. (Tr. 41178-79) Ms. Ansola's chronology stated:

             2000
             February met with a Master Sergeant for Delta Squad.
             There is no monitoring systems in place and the flight
             crews can make unlimited calls to the States. There were
             two DSN phones for the flight crews and last year we had
             them removed and agreed to put two SUFI phones with the
             same level of service. After monitoring we discovered that
             many calls exceeded the allowable 15 minutes [for morale
             calls] and several calls were as long as 2 hours. Asked if
             they would at least have a sign in/out sheet with names and
             time on phone. Had several meetings, but nothing has
             changed and no monitoring is in place.

(R4, tab 84B at 2684)

        S 17. On 11 April 2000 SUFI installed two SUFI phones in Delta Squad,
Sembach Bldg. 210 (tr. 6/193, 195-97). On 12-13 April 2000 SUFI programmed those
phones for local DSN connection to morale call number 480-4663 (ex. B205, tab 8B at
361; tr. 12/32-33, 109, 112).

      Sl8. COTR Adams' 17 January 2001 email to USAFE's Messrs. Branham and
White stated:

                    On 11 Jan 01, SUFI brought forth concerns to the
             [CO] regarding DSN usage in ... the Delta Squadron. [The
             contractor] explained that often ... a new commander ... will
             order additional phones to be installed in the administrative
             area used by the unit. The contractor alleges that these
             phones are being used ... to make morale calls.




                                          15
                      The contractor's interpretation of the contract is
             clear .... Military personnel supporting a unit who need to
             stay in the lodging facilities with their units, may have DSN
             access for administration work only. Use of these phones
             for morale purposes is prohibited.... SUFI Networks will
             provide one lobby telephone per lodging facility with DSN
             access for morale calls. Morale calls are defined as one call
             per week not to exceed 15 minutes in duration.

(R4, tab 84B at 2663-64)

      S19. Ms. Ansola's 31 May 2001 email to AFNAFPO contract specialist
Charlotte Guilmenot stated:

             We also replaced two DSN phones with our phones for
             Delta Squadron at Sembach (special flight crews) assigned
             there on a 90 day rotation. These phones, calling DSN,
             were to be used for morale calls limited to one 15 minute
             call per week. We have been able to monitor length of
             calls and found abuse. (30 minute to 2 hour calls) I have
             talked with the head operator and she does not have any
             orders to ask for control numbers. Therefore, she will put
             all calls through to the States made on a DSN phones [sic]
             without asking for control numbers or monitoring length of
             call.. ..

             ... I've asked, and been ignored, to have Delta people at
             least make the callers sign in and out when making
             "morale calls".

(R4, tab 84B at 2682)

       S20. Ms. Ansola's 11 August 2001 email to Mr. Myers stated: "When I have
threaten [sic] to remove the morale phones from Sembach if they did not control and
monitor better, I was told by a commander that he would order his people to not use
our phones. Another commander I spoke with agreed and for his 90 days we had no
abuse." (R4, tab 84B at 2686)

      S21. Ms. Ansola's 12 June 2003 memo to USAFE's David White stated:

             Attached are copies of hours going over the two "morale"
             phones that we installed at Sembach. Over the past few



                                          16
             years we have sent letters, discussed with your office and
             Sam [Adams'] office, and even talked with Commanders
             to try and get some kind of control over the calls on the
             two phones ....



             There is no place in our contract that says we have to have
             morale phones. Therefore, we are giving 10 days notice
             and will remove the phones. Please let Delta know that
             they are not allowed to have the Communication Squadron
             install DSN phones to replace our telephones.

(R4, tab 84B at 2692)

     S22. Mr. Myers' 8 August 2003 email to AFNAFPO CO Cedric Henson
summarized the Delta Squad issues:

             C. "Morale Phones" at Sembach

                Since cut over at Sembach mid-1998, we have had a
                very big issue with "morale phones" at that location ....
                In 2000 we finally got them to agree not to install more
                DSN phones. They removed the ones they did have,
                and they were replaced by two of our phones so we
                could keep track of the calls and get an accurate
                estimate of the problem. We've asked several times
                that someone monitor the call length or have a sign
                in/sign out sheet.... The Delta guys immediately
                started calling over 500 and 700 hours per month on
                these two morale phones. Cecilia Ansola went to the
                Commanders, hotel managers, Comms, COTR, and the
                contracting office asking for assistance to stop the DSN
                abuse ....

                When we said we would remove the phones if the
                abuse was not controlled, we were told that it was "not
                a good idea as it is a touchy situation with the Delta
                Squadron." The Commander at the time told Cecilia
                Ansola that if she took out the phones they would
                boycott the phone system. Basically he would "order"
                his guys to not use the phones. Phones are still being



                                         17
                 abused today in the Sembach lounge, and need to be
                 removed.

(R4, tab 84B at 2668-70)

        S23. Ms. Ansola talked about morale call abuse with several Delta Squad
commanders, but "I had no success with talking with them" (tr. 41183). Ms. Ansola
stated that COTR "didn't want me to remove them. She wanted to make sure that we
had something confirmed because the Delta Squad .... I just know that everybody
wanted to keep them happy ... nobody seemed to want to make an effort to have the
phones removed from Delta Squad." (Tr. 4/181-82)

      S24. We find that none of the foregoing evidence supporting SFs 13-23 was
opposed by any government evidence.

                            DECISION ON COUNT VII

       In SUFI VIII we held that contract"§ E.2 required respondent to remove
government-installed DSN phones in Building No. 210's Day Room outside of the
'administrative area' and its failure to remove them on cutover in May 1999 was a
breach of contract." 09-1BCA~34,018 at 168,262.

        In light of our supplemental findings on count VII, we conclude that SUFI:
( 1) did not volunteer to install phones x.6998 and x.6999 in the Day Room as a favor
to the government, but rather to induce it to remove the last two government DSN
phones from the Day Room and to enable SUFI to monitor Delta Squad calls for proof
of their abuse (findings S16-Sl9), and (2) maintained phones x.6998 and x.6999 after
 13 April 2001 under protest because a Delta Squad commander told Ms. Ansola that if
SUFI removed phones x.6998 and x.6999, he would order his people not to use SUFI's
room phones (findings S20, S22, S23), which would breach the contract, and the Air
Force thereafter tacitly forbade the removal of those phones. We hold that our SUFI
VIII rationale "that respondent had no duty to remove phones x.6998 and x.6999 from
the Day Room" was not supported by the preponderance of record evidence, and hence
our denial of recovery for SUFI's losses caused by the presence of those phones
cannot stand. 09-1 BCA ~ 34,018 at 168,262.

       SUFI seeks $1,335,438.00 in additional damages for count VII, comprised of
$1,326,845.30 in lost revenues on phones x.6998 and x.6999 and $8,592.70 in extra
work and claim preparation costs with 10% profit, net of $1,566.44 awarded in SUFI
IX (app. remand br. at 124-26).




                                         18
       The Air Force argues that it had no duty to remove SUFI-owned and installed
phones because it was free to remove its phones at any time, a "contemporaneous retort
from one of many rotating Delta Squadron commanders ... does not amount to a breach of
contract" and its damages are excessive, inter alia, due to flawed calculation of damages
on government DSN phones prior to April 2000 (gov't remand hr. at 81-86). We reject
these government arguments as unsupported by our original findings in SUFI VIII and
SUFI IX, as well as our foregoing supplemental findings on count VII.

      We hold that SUFI is entitled to recover an additional $1,335,438.00 on count VII.

                         Count VIII, Prime Knight Lodgings

       The CAFC's count VIII decision stated: "[W]e reverse the [COFC] on Count
VIII," 755 F.3d at 1321, but did not expressly remand that count to this Board.
However, as analyzed in Count I above, the CAFC remanded for the Board to add
10% profit "for all work and out-of-pocket expenses," id. at 1324, including count
VIII. The government's remand briefs do not comment on count VIII.

        SUFI seeks 10% profit on $7,400.75 in extra work and out-of-pocket expenses
awarded by the Board on count VIII (app. remand hr. at 129). The $7,400.75
accurately sums the $7, 01 7 .15 + 37 .26 + 21.15 + 300 .19 amount allowed for extra
work, plus $25.00 for out-of-pocket expenses. SUFI VIII, 09-1 BCA ii 34,018 at
168,244, 168,290; SUFI IX, 09-2 BCA ii 34,201at169,095. Ten percent of$7,400.75
is $740.08, which amount we award to SUFI. SUFI also seeks to recover $8,086.43
including profit for 110 hours of Mr. Stephens' extra work not awarded by the Board
in SUFI VIII, but awarded by the COFC, on the allegation that the government did not
contest the COFC's extra work award. However, the CAFC reversed the COFC's
entire count VIII decision, and did not remand to the Board any issue of additional
extra work costs other than to add 10% profit. We interpret the CAFC's phrase, "for
all work and out-of-pocket expenses" to mean all such expenses previously awarded
by the Board for count VIII. Therefore, we deny SUFI' s request for the additional
$8,086.43 not so awarded.

                         Count XI, German Troops Housing

      The COFC held that the Board's failure to award damages for SUFI's lost
revenues claim based on housing non-transient German troops at Sembach Building
212 "was clear error." 108 Fed. Cl. at 317. On appeal, the CAFC stated:

             The Board did not ... explain why it was not awarding
             damages for SUFI' s lost profits on the phones in rooms
             occupied by the German troops. In these circumstances,



                                          19
              we cannot uphold the Board's decision under the
              Wunderlich Act standard of review. But the [COFC] erred
              in itself determining the proper damages for Count XI. We
              vacate the [COFC's] ruling on Count XI and order that
              count remanded to the Board for further consideration.
755 F.3d at 1321 (citation omitted).

       The government argues that if "German troops had not been lodged in Building
No. 212, then SUFI's average revenue during the July 03-May 05 period would have
been accordingly higher and SUFI's recovery on Count IV accordingly lower. Further
compensation for these 23 months [under count XI] would be double counting."
(Gov't remand br. at 88)

       SUFI argues that the government failed to present the foregoing argument to the
Board before 2010 or to the COFC or to the CAFC on appeals, so it is untimely and
has been waived (app. remand reply br. at 45).

       The government's argument conflicts with the facts found. SUFI's count IV,
A&B Bed Switch, Use of Pins and LTS Switch, claimed breaches from March 2003 to
May 2005 at Spangdahlem, Rhein Main, Ramstein, Vogelweh, and Landstuhl
lodgings. SUFI VIII, 09-1 BCA ii 34,018 at 168,266, finding 230. SUFI' s count XI,
German Troops Housing, claimed a breach from March 2003 through May 2005 at
Sembach Building 212. Id. at 168,268, finding 243. Therefore, the record does not
show any duplication of lost revenues.

      On further consideration, we hold that SUFI is entitled to recover $50,078.64,
composed of $49,909.02 (ex. B205, tab 12A at 385) for lost revenues and $169.62 as
10% profit on $1,042.88 in extra work costs and $653.32 in claim preparation costs
awarded in SUFI IX, 09-2 BCA ii 34,201 at 169,095.

                               Count XVI, Lost Profits

        The CAFC panel stated: "[W]e see no error in denying recovery for the two
facilities built at SUFI-served bases after the contract termination" and affirmed the
COFC's "conclusion that SUFl's post-termination lost profits should be calculated for
a term of fifteen years from the date of completion and acceptance of the telephone
system at each site," on which basis the Board is to "recalculate damages under Count
XVI." 755 F.3d at 1322-23.

      Thus, our count XVI recalculations are to include (i) lost revenues found by the
Board in counts not challenged in Wunderlich Act review, (ii) lost revenues for counts



                                          20
affirmed by the Federal Circuit, and (iii) the lost revenue calculations for the counts in
this remand decision.

        SUFI argues that the Board should recalculate lost profits in the amount of
$67,497,173.37, less the $2,646,116 the Board previously awarded for count XVI
(app. remand Proposed Findings of Fact at 92). The Air Force argues that "completion
and acceptance" of each phone system occurred at cut-over, SUFI should not receive a
windfall of added years of lost profits by its alleged "breach" by failure to complete
LFTS testing before cut-over, and its profit rates were unsustainable for 15 years into
to future (gov't remand hr. at 91, 94, 97-101).

        The Air Force's arguments are not well taken. We are not free to disregard the
CAFC panel's unambiguous holding that the 15-year term commenced "from the date
of completion and acceptance" of the LFTS. The Air Force points to no evidence to
substantiate its SUFI breach assertion. The CAFC did not order the Board to make
fact-finding with respect to the contract cut-over, test and acceptance procedures or
profit sustainability.

      The Board identified the methodology for calculating count XVI lost profits,
which we applied in SUFI VIII, 09-1 BCA ii 34,018 at 168,281-86, SUFI IX, 09-2
BCA ii 34,201 at 169,092-93, SUFI X, 10-1BCAii34,327 at 169,535, and SUFI XI,
10-1 BCA ii 34,415 at 169,887. We use that methodology in this remand decision,
adding the adjustments required by the CAFC's directions.

       (A) The Board accepts SUFI's claim calculation of $4,086,619.39 total actual
revenues it received from January 2002 through May 2005, including Ramstein (R),
$3,269,820.99; Spangdahlem (S), $434,979.71; and Rhein Main (RM), $381,818.69
(SUFI VIII, 09-1 BCA ii 34,018 at 168,281-82, finding 318; app. remand Proposed
Findings of Fact, attach. D, tab 17A at 1). 8

      (B) The Board adjusts SUFI's calculation of gross lost revenues due to
government breaches from January 2002 through May 2005 to reflect the Board's
damage decisions and those of the COFC affirmed by the CAFC, as follows:




8
    Under SUFI's revenue accounting system, the "Ramstein" revenue also included the
       Lan4stuhl, Vogelweh, Kapaun and Sembach revenues. The "Spangdahlem"
       revenue also included the Bitburg revenues (id.).


                                           21
Count                 Description                 Allocation     Gross Lost Rev.

I             Calling Cards                       R              $ 147,138
                                                   s                 20,750
                                                  RM                 20,750
II            Front Desk Patching                 R                 225,374
III           Hallway/Lobby DSN Phones            R              19,263,415
                                                  RM                407,484
IV            A&B Bed/PINs/LTS                    R                 414,046
v             Other Operator Nos.                 R               1,029,779
VII           Delta Squad                         R               1,001,125
IX            Sembach Line Charge                 R                 427,378
XI            German Troops Housing               R                  49,909
XII           Missing Rooms                       R                  73,824
                                                  RM                 146,203
XIII          Temporary Shutdowns                 R                  133,709
              TOTAL                                             $23,369,884

Including Ramstein: $22,765,697; Spangdahlem: $20,750; and Rhein Main: $574,437.

      (C) We add the foregoing actual and Board-adjusted gross lost revenues,
rounded to the nearest dollar:

       Location      Actual Rev. Lost Gross Rev.          Total Revs.

       R             3,269,821      22,765,697            26,035,518
       s              434,980           20,750               455,730
       RM             381,819          574,437               956,256

       (D) We divide the foregoing total revenues by the duration in years of
post-2001 performance to obtain the average annual lost revenues:

        R     $26,035,518 +3.417      =    7,619,408
        s         455,730 -7- 3.417   =      133,371
        RM        956,256 -7- 2.915   =      328,047
                          Total:          $8,080,826

       (E) We multiply the foregoing average annual gross lost revenues by the
respective number of unperformed years after base LFTS acceptance of each location
to derive total gross lost profits. The respective dates for those locations are 15 years




                                             22
after LFTS acceptance for Ramstein and Spangdahlem, and 30 June 2005 for Rhein
Main (app. proposed findings of fact, attach. D, tab 17A, n.6):

       R        $7,619,408 x 10.014 = $76,300,752
       s        $133,371 x 10.285 =     1,371,721
       RM       $328,047 x 0.083 =         27,228
                      Total:          $77,699,701

       (F) We have verified the accuracy of SUFI's room adjustment factors and
proportion them to our average annual gross lost profits (step (D)) (see app. proposed
findings of fact, attach. D, tab 17B, notes 1 and 2), as follows:

       Year(s)               Annual Revenue      Room Adj.     Gross Lost Profit

       2005 (7 mos.)      $4,539,851             0.9996          4,538,035
       2006-2014 (9 yrs.)
       $7,752,779 x 9 =   69,775,011             1.0028        69,970,381
       2015 (@ 6 mos.)     3,349,708             1.0028         3,359,087
                                                 Total:        77,867,503

        (G) We calculate the Air Force's revenue share from the gross lost profits (step
(F)), less SUFI's local revenue adjustment factor of0.1345, as follows:

       Year Gross Lost Rev.        Local Rev.    Long Dist. Rev.       Rev. Share

       2005      4,538,035         76,239        4,461,796            104,852
       2006      7,752,779         130,247       7,622,532            205,046
       2007      7,752,779         130,247       7,622,532            221,053
       2008      7,752,779         130,247       7,622,532            276,698
       2009      7,752,779         130,247       7,622,532            331,580
       2010      7,752,779         130,247       7,622,532            384,176
       2011      7,752,779         130,247       7,622,532            436,771
      2012       7,752,779         130,247       7,622,532            461,163
      2013       7,752,779         130,247       7,622,532            484,793
      2014       7,752,779         130,247       7,622,532            509,185
      2015       3,349,708          59,625       3,290,083            221,094
      Totals:   77,664,280                                          3,636,411

        (H) We accept SUFI' s projected expenses for each of the 11 years of lost long
distance call revenues, which total $15,814,524 in expenses (app. proposed findings of
fact, attach. D, tabs l 7D, l 7E).




                                           23
       (I)    We recalculate SUFI's net lost profits as follows:

              Adjusted Gross lost Profits:             $77 ,867 ,503
              Less: Revenue Sharing                    ( 3,636,411)
              Less: Projected Expenses                 ( 15,814,524)
              Total Net Lost Profits:                  $58,416,568
              Less: Lost profits previously awarded      ( 2,646,116)
              Additional net lost profits              $55,770,452

   Count XVIII, SIMS/L TS Interfaces; Count XXII, Change of Air Force Switches

       The COFC held that the government was liable and increased the Board's
award ($154,781.27) to $480,626.85 on count XVIII, and reversed the Board's denial
of recovery on count XXII and granted SUFI's claim in full. 108 Fed. Cl. at 312, 315.
The CAFC panel ruled: "We vacate the [COFC's] ruling in this respect [namely,
calculating damages directly] and order remand for the Board to determine damages
for Counts XVIII and XXII, consistent with the [COFC's] liability determinations.
755 F.3d at 1323.

       On both counts XVIII and XXII, the parties agree within one penny of the
amount to be awarded to SUFI, as adjusted for Ms. Ansola's hourly rate and deducting
the amounts previously awarded by the Board: for count XVIII, $209 ,3 51.16 and for
count XXII $153,238.58 (app. remand br. at 141, 143; gov't remand br. at 107, 109;
app. remand reply br. at 58, 59).

       We hold that SUFI is entitled to $209,351.16 for count XVIII and $153,238.58
for count XXII.

                                       Interest

       SUFI is entitled to interest on each of the foregoing claim count amounts from
the date specified in SUFI's claim for each count at the Federal Reserve Board (FRB)
monthly prime rate, as held in SUFI VIII, 09-1 BCA iJ 34,018 at 168,224-25 (since the
PSA (Partial Settlement Agreement) did not specify the interest rate, SUFI calculated,
and respondent did not object to use of, the FRB prime interest rate) including the
21 February 2000 weighted midpoint for starting interest on count III damages, until
payment.




                                          24
                                    CONCLUSION

      We tabulate by count the following additional amounts awarded to SUFI in this
remand decision (which do not include the $2, 790.930.17 awarded by the Board in the
16 counts not appealed to the COFC):

              Count          Added Amount

              I             $      2,106.36
              III             52,728,157.11
              v                1,573,445.65
              VI                  26,826.25
              VII              1,335,438.00
              VIII                   740.08
              XI                  50,078.64
              XVI             55,770,452.00
              XVIII              209,351.16
              XXII               153)38,58
              Total:        $111,849,833.83

       We sustain this appeal to the extent set forth above, plus interest on such
principal amount in accordance with this opinion.

       Dated: 2 February 2015




                                                  Administrat · e
                                                  Armed Serv
                                                  of Contract Appeals

I concur                                          I concur




~/~-
'MARK N. STEMPLER                                 MONROE E. FREEMAN, JR.
 Administrative Judge                             Administrative Judge
 Acting Chairman                                  Acting Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals



                                           25
     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 55306, Appeal of SUFI
Network Services, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREYD. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                          26